United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 19-1251                                                September Term, 2020
                                                                            SEC-3-18546
                                                      Filed On: January 5, 2021
Allen Holeman,

             Petitioner

      v.

Securities and Exchange Commission,

             Respondent


                   PETITION FOR REVIEW FROM AN ORDER OF
                  THE SECURITIES AND EXCHANGE COMMISSION

      BEFORE:       Henderson, Rogers, and Katsas, Circuit Judges

                                    JUDGMENT

       This petition for review of an order of the Securities and Exchange Commission
(“SEC”) was considered on the briefs and appendix filed by the parties. See Fed. R.
App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, the motion
for leave to file a supplemental appendix, and the lodged appendix, it is

      ORDERED that the motion for leave to file a supplemental appendix be granted.
The Clerk is directed to file the lodged supplemental appendix. It is

        FURTHER ORDERED AND ADJUDGED that the petition for review be denied.
Petitioner seeks review of an SEC order sustaining the results of a Financial Industry
Regulatory Authority (“FINRA”) disciplinary action taken against him due to his failure to
disclose three federal tax liens. The SEC’s conclusions that petitioner knew of the liens
around the time they were filed, and thus failed to timely disclose them, and that
petitioner provided a false statement on his 2014 Annual Compliance Certification, are
supported by substantial evidence. See Steadman v. SEC, 450 U.S. 91, 96 n.12
(1981). Additionally, petitioner has failed to show that the SEC erred in concluding that
he was statutorily disqualified under 15 U.S.C. § 78c(a)(39)(F) because he willfully
failed to disclose the liens. See Wonsover v. SEC, 205 F.3d 408, 413-15 (D.C. Cir.
2000); SEC v. Steadman, 967 F.2d 636, 643 (D.C. Cir. 1992). Finally, the SEC did not
abuse its discretion in sustaining the sanctions imposed by FINRA. See PAZ
Securities, Inc. v. SEC, 566 F.3d 1172, 1174 (D.C. Cir. 2009).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 19-1251                                                September Term, 2020

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2